Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                          Illinois Official Reports                        accuracy and
                                                                           integrity of this
                                                                           document
                                 Appellate Court                           Date: 2017.10.19
                                                                           16:21:25 -05'00'




                  In re Estate of Jagodowski, 2017 IL App (2d) 160723



Appellate Court      In re ESTATE OF KRZYSZTOF JAGODOWSKI, a/k/a Christopher
Caption              Jagodowski, Deceased (Joanna Ungstad, Petitioner and
                     Counterrespondent-Appellee, v. Boguslaw Malara, Respondent and
                     Counterpetitioner-Appellant).



District & No.       Second District
                     Docket No. 2-16-0723



Filed                August 28, 2017



Decision Under       Appeal from the Circuit Court of Du Page County, No. 16-P-100; the
Review               Hon. Robert G. Gibson, Judge, presiding.



Judgment             First certified question answered; second certified question not
                     answered; order reversed and cause remanded.



Counsel on           David T. Arena, Peter M. Follenweider, Chester A. Lizak, and Jeffrey
Appeal               S. McDonald, of DiMonte & Lizak, LLC, of Park Ridge, for appellant.

                     Vincent P. Formica, Jr., and Lucas M. Fuksa, of Fuksa Khorshid,
                     LLC, of Chicago, for appellee.
     Panel                      JUSTICE SPENCE delivered the judgment of the court, with opinion.
                                Justices Hutchinson and Birkett concurred in the judgment and
                                opinion.


                                                  OPINION

¶1         This appeal presents two certified questions that arise from a dispute over the estate of
       Krzysztof Jagodowski, a/k/a Christopher Jagodowski, who died intestate on January 23, 2016.
       Boguslaw Malara, the administrator of Christopher’s estate, moved to establish heirship by
       arguing that Joanna Ungstad was not Christopher’s biological daughter. The trial court denied
       his motion, finding that Boguslaw lacked standing to challenge Christopher’s parentage and
       that the challenge was otherwise time-barred.
¶2         Thereafter, the trial court certified two questions pursuant to Illinois Supreme Court Rule
       308 (eff. Jan. 1, 2016). The first question asks us to determine whether the limitations periods
       under the Illinois Parentage Act of 2015 (Parentage Act) (750 ILCS 46/205 (West Supp.
       2015))1 apply in a probate proceeding, and the second asks whether the administrator of an
       estate has standing to maintain a proceeding to adjudicate the nonexistence of a parent-child
       relationship. We answer the first question in the affirmative, concluding that the Parentage Act
       applies to a parentage challenge in a probate proceeding. We decline to answer the second
       question and instead reverse the trial court orders and remand for further proceedings
       consistent with this opinion.

¶3                                         I. BACKGROUND
¶4          The pertinent facts begin in May 1982, when Christopher married Ilona Padolski. While
       Christopher and Ilona were married, Ilona gave birth to Joanna Ungstad (née Jagodowski) on
       July 30, 1984. The couple divorced in 1991, and Joanna moved with Ilona to Canada, where
       they lived with Ilona’s new husband. Christopher consistently paid his obligated child support
       for Joanna, until she turned 18.
¶5          On January 23, 2016, Christopher died intestate. Thereafter, Stanislowa Jagadowski,
       Christopher’s mother, and Barbara Jagadowski, his sister, moved for a temporary injunction to
       prevent the cremation of Christopher’s body, in order to obtain samples for genetic testing. The
       trial court granted the temporary injunction, and samples were retained.
¶6          On February 1, 2016, Joanna filed a petition for letters of administration, requesting to
       serve as independent administrator of Christopher’s estate. On February 10, 2016, Boguslaw,
       Christopher’s cousin, filed a counterpetition for letters of administration. Around March 1,
       2016, Boguslaw moved to dismiss Joanna’s petition on the basis that Joanna was not a United
       States resident. He argued that she was a Canadian resident and therefore did not meet the
       requirements of section 9-1 of the Probate Act of 1975 (Probate Act) (755 ILCS 5/9-1 (West

             1
            We cite the version of the Parentage Act effective from January 1, 2016, to December 31, 2016.
       However, unless noted, the relevant portions of the Parentage Act that we cite remain the same or
       substantially the same in the amended version effective January 1, 2017. See Pub. Act 99-769, § 5 (eff.
       Jan. 1, 2017) (amending various sections of the Parentage Act).

                                                      -2-
       2016)) to serve as administrator of Christopher’s estate. On April 26, 2016, the court granted
       Boguslaw’s motion to dismiss Joanna’s petition and it appointed Boguslaw as the supervised
       administrator of Christopher’s estate.
¶7         On March 1, 2016, Boguslaw filed a motion to establish heirship, arguing that Joanna was
       not Christopher’s biological or adopted daughter and that Christopher’s heirs were Stanislowa
       and Barbara. He attached an affidavit of heirship, stating the same, and the motion requested
       DNA testing. Boguslaw acknowledged that Joanna was born to Ilona while she was married to
       Christopher, but he contended that Joanna had “much darker skin” and “Asian facial features.”
       He also alleged that Stanislowa had heard from a third party that Joanna was not Christopher’s
       biological child. Joanna responded that Boguslaw lacked standing to challenge the existence of
       a parent-child relationship and that, nevertheless, any such challenge was time-barred by the
       Parentage Act.
¶8         On June 30, 2016, the trial court heard oral argument on the motion to establish heirship.
       After argument, the court asked whether the parties, regardless of its ruling, would be willing
       to submit Rule 308 certified questions to the appellate court. The court then denied Boguslaw’s
       motion to establish heirship, including his request for DNA testing. In reaching its decision, the
       court considered that Joanna’s birth certificate listed Christopher as her father, that Joanna was
       now 31 years old, that Christopher had paid all due child support, and that there was at least
       “some indicia of parenthood” in the record. The court explicitly denied Boguslaw’s motion
       “on the basis of both standing and the statute of limitations.” The court thereafter entered a
       written order denying the motion for the reasons stated on the record.
¶9         On August 3, 2016, the trial court entered an order certifying two questions to the appellate
       court. The questions were:
                    “1. Whether the statute of limitations period(s) prescribed in the Illinois Parentage
               Act of 2015, 750 ILCS 46/101 et seq. applies to the adjudication of parentage in a
               probate proceeding to determine heirship pursuant to the Illinois Probate Act, 755
               ILCS 5/1-1 et seq., or whether in such a proceeding the statute of limitations under the
               Illinois Probate Act, 755 ILCS 5/1-1 et seq. applies? and
                    2. Does the court appointed administrator of a probate estate who is not the child, a
               parent or a person presumed to be a parent have standing when pursuing a
               determination of heirship to petition the court to adjudicate the non-existence of a
               parent-child relationship between decedent and decedent’s purported heir including
               using the mechanism of DNA testing found in the Illinois Parentage Act of 2015, 750
               ILCS 46/101 et seq.?”
¶ 10       Boguslaw timely petitioned for leave to appeal pursuant to Rule 308, and we granted his
       petition.

¶ 11                                         II. ANALYSIS
¶ 12       Our review of certified questions on permissive interlocutory appeal is governed by Illinois
       Supreme Court Rule 308 (eff. Jan. 1, 2016). See Barbara’s Sales, Inc. v. Intel Corp., 227 Ill. 2d
       45, 57 (2007). Certified questions under Rule 308 present issues of law, and therefore our
       review is de novo. Dale v. South Central Illinois Mass Transit District, 2014 IL App (5th)
       130361, ¶ 11.



                                                   -3-
¶ 13       Generally, an appeal pursuant to Rule 308 is limited to the questions identified by the trial
       court, and we will not expand the appeal to encompass other matters that could have been
       included. Blackshare v. Banfield, 367 Ill. App. 3d 1077, 1079 (2006). However, in the interests
       of judicial economy and reaching an equitable result, our review is not confined to the limits of
       the certified questions. Cincinnati Insurance Co. v. Chapman, 2012 IL App (1st) 111792, ¶ 24
       (where the most appropriate answer to the certified question was “maybe,” due to the
       question’s inadequate wording, it was appropriate to review the record and the underlying
       order); Stonecrafters, Inc. v. Wholesale Life Insurance Brokerage, Inc., 393 Ill. App. 3d 951,
       957 (2009) (when necessary, we may go beyond the certified questions to consider the
       substantive issues and the appropriateness of the order giving rise to the appeal). In this case,
       we believe that it is necessary to consider the appropriateness of the underlying order denying
       the motion to determine heirship, in the interests of judicial economy and reaching an equitable
       result. In reviewing the underlying order, we remain consistent with the practice of this court.
       See Fosse v. Pensabene, 362 Ill. App. 3d 172, 190 (2005) (declining to answer one of the
       certified questions and reversing the underlying order); P.J.’s Concrete Pumping Service, Inc.
       v. Nextel West Corp., 345 Ill. App. 3d 992, 998-99 (2004).
¶ 14       Finally, our answers to the certified questions require statutory construction. “The
       fundamental rule of statutory construction is to ascertain and give effect to the intent of the
       legislature,” and the best indicator of legislative intent is the language in the statute itself,
       accorded its plain and ordinary meaning. Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 6 (2009).
       We address each question in turn.

¶ 15                               A. First Question: Limitations Periods
¶ 16       Before addressing the parties’ arguments, we begin by reviewing the relevant provisions of
       the Parentage Act. Section 204 of the Parentage Act provides for various presumptions of
       parentage, including that a person is a presumed parent of a child if that person and the mother
       of the child were married when the child was born. 750 ILCS 46/204(a)(1) (West Supp. 2015).
       Here, the parties do not dispute that Joanna was born while Christopher was married to Ilona
       and that therefore Christopher is her presumed father.
¶ 17       A petitioner may challenge a presumption of parentage pursuant to section 205 of the
       Parentage Act, subject to specified limitations. Section 205(a) permits the child, the mother, or
       a presumed parent as established under section 204 to pursue a proceeding to declare the
       nonexistence of a parent-child relationship. 750 ILCS 46/205(a) (West Supp. 2015). Under
       section 205(b), that proceeding must be brought no later than two years after the petitioner
       knew or should have known the relevant facts, although the two-year limitations period shall
       not extend beyond the date that the child reaches age 18. 750 ILCS 46/205(b) (West Supp.
       2015).
¶ 18       While sections 204 and 205 provide presumptions of parentage and limitations on
       challenges to an existing parent-child relationship, section 601 of the Parentage Act authorizes
       a proceeding to adjudicate parentage of a child generally. 750 ILCS 46/601 (West Supp. 2015).
       Section 602 delineates who may petition to adjudicate parentage, and, unlike one under section
       205, a section 601 proceeding may be brought by parties other than the mother, the child, or the
       presumed or adjudicated father. 750 ILCS 46/602 (West Supp. 2015). Specifically, section 602
       provides that, subject to the limitations of sections 607, 608, and 609 of the Parentage Act, the
       following may maintain a proceeding to adjudicate parentage:

                                                   -4-
                   “(a) the child;
                   (b) the mother of the child;
                   (c) a pregnant woman;
                   (d) a man presumed or alleging himself to be the parent of the child;
                   (e) a woman presumed or alleging herself to be the parent of the child;
                   (f) the support-enforcement agency or other governmental agency authorized by
               other law;
                   (g) any person or public agency that has custody of, is providing financial support
               to, or has provided financial support to the child;
                   (h) the Department of Healthcare and Family Services ***;
                   (i) an authorized adoption agency or licensed child-placing agency;
                   (j) a representative authorized by law to act for an individual who would otherwise
               be entitled to maintain a proceeding but who is deceased, incapacitated, or a minor; or
                   (k) an intended parent ***.” (Emphasis added.) Id.
¶ 19        A proceeding to adjudicate parentage under section 602 is limited depending upon whether
       the child has a presumed parent. Under section 607, a child without a presumed,
       acknowledged, or adjudicated parent may commence a proceeding at any time, even after
       becoming an adult. 750 ILCS 46/607 (West Supp. 2015). If the child has a presumed father,
       however, a proceeding to declare the nonexistence of the parent-child relationship between the
       child and the presumed father may be maintained at any time, but only by a person described
       under section 204(a)(1)-(4) of the Parentage Act (750 ILCS 46/204(a)(1)-(4) (West Supp.
       2015)) and only if the court determines that the presumed father and the mother of the child
       neither cohabitated nor engaged in sexual intercourse with each other during the probable time
       of conception. 750 ILCS 46/608(b) (West Supp. 2015).
¶ 20        With these provisions in mind, we turn to the parties’ arguments. Boguslaw contends that
       the Probate Act applies to a motion to determine heirship and that any limitations period under
       the Parentage Act is inapplicable to such a motion. He cites In re Estate of Poole, 207 Ill. 2d
       393 (2003), to support his position. He contends that the Poole court “really meant that DNA
       testing under the Parentage Act, but not the strict application of the Parentage Act, should be
       applied to probate issues to determine heirship.” At the same time, Boguslaw emphasizes that
       heirship was not an issue before the Poole court. Rather, he argues, the Poole decision was
       limited to how the mechanisms of the Parentage Act help determine preference for letters of
       administration. He urges us to follow Poole in limiting the application of the Parentage Act to
       simply allow DNA testing to determine whether Joanna is Christopher’s biological daughter,
       “without applying the Parentage Act per se,” that is, without applying its limitations periods.
¶ 21        Boguslaw continues that heirship can be conclusively decided only after the death of a
       decedent. He argues that, if the Parentage Act limitations periods were applied here, then
       heirship would have been “conclusively determined at the point in time where Joanna became
       21 years old”—a whole decade before Christopher’s death. He argues that this would be an
       absurd result, inconsistent with legislative intent. Boguslaw directs us to section 205 of the
       Parentage Act, which provides that an action to declare the nonexistence of a parent-child
       relationship must be brought within two years of when the petitioner “knew or should have
       known of the relevant facts.” 750 ILCS 46/205(b) (West Supp. 2015). He argues that the
       Illinois public policy behind the Parentage Act—to protect every minor child’s right to

                                                  -5-
       physical, emotional, and financial support—demonstrates that section 205 was not intended to
       be applied to a probate matter. He concludes that, because this action does not concern child
       support, the Parentage Act is inapplicable. Moreover, Boguslaw argues that a contrary
       interpretation, applying any of the Parentage Act’s limitations periods, would impermissibly
       negate parts of the Probate Act. In particular, he warns that strict application of the Parentage
       Act would nullify the limitations period under section 5-3(a) of the Probate Act.2
¶ 22       Asserting that this is a matter of first impression in Illinois, Boguslaw cites decisions from
       other jurisdictions for guidance to argue that the Parentage Act’s limitations periods should not
       apply to a determination of heirship. In particular, he directs us to New Jersey, Missouri, and
       Colorado. In Wingate v. Estate of Ryan, 693 A.2d 457, 459 (N.J. 1997), the New Jersey
       Supreme Court addressed the interplay between the New Jersey Parentage Act (N.J. Stat. Ann.
       § 9:17-38 et seq. (West 1994)) and the Act for the Administration of Estates—Decedents and
       Others (New Jersey Probate Code) (N.J. Stat. Ann. § 3B:1-1 et seq. (West 1994)). There,
       Wingate sought to establish that the deceased, Ryan, was her father, after the 23-year
       limitations period to establish parentage under the New Jersey Parentage Act had passed.
       Wingate, 693 A.2d at 458. For most of her life, Wingate believed that she was the biological
       child of another man, but 10 days before Ryan’s death, her mother told her that Ryan was her
       biological father. Id. at 459. The trial court denied the estate’s motion to dismiss based on the
       limitations period, but the appellate court reversed. Id. at 458-59.
¶ 23       The New Jersey Supreme Court reversed the appellate court, holding that the limitations
       period under the New Jersey Parentage Act did not apply to claims filed under the New Jersey
       Probate Code. Id. at 459. The court explained that the Parentage Act and the Probate Code
       served different purposes and that these different purposes helped explain why the legislature
       provided a separate limitations period for each. Id. at 463. Importantly, the Parentage Act
       provided that it did not affect the time within which an heirship claim must be filed. Id. at 464.
¶ 24       Boguslaw argues that the facts here are similar to the facts of Wingate, in that he is seeking
       to establish parentage (or lack thereof), outside the limitations periods of the Parentage Act, for
       purposes of determining heirship. He also contends that the public policy behind the Parentage
       Act is similar to that behind the New Jersey Parentage Act, because both are concerned
       primarily with child support, which is not at issue during probate.
¶ 25       Boguslaw next cites In re Nocita, 914 S.W.2d 358 (Mo. 1996) (en banc), asserting that its
       holding is consistent with Wingate. In Nocita, Anthony Mahon sought to establish that he was
       Carl Nocita’s sole child after Carl died intestate. Id. at 358. Carl’s family asserted that, in order
       for Anthony to inherit as an illegitimate child, he was required to establish paternity within the
       limitations period of the Missouri Parentage Act (Mo. Rev. Stat. § 210.828 (1990)) before he
       turned 18 years old. Nocita, 914 S.W.2d at 358. He had not done so, and therefore, they argued,
       he could not inherit. Anthony countered that the limitations period of the Missouri Probate
       Code (Mo. Rev. Stat. § 474.010 et seq. (1990)) controlled and that it allowed an action to
       establish parentage within six months of the first publication of the letters of administration for

           2
            Section 5-3(a) provides:
               “The court may ascertain and declare the heirship of any decedent to be entered of record in the
           court at any time during the administration of the estate without further notice or, if there is no grant
           of administration, upon such notice and in such manner as the court directs.” 755 ILCS 5/5-3(a)
           (West 2016).

                                                        -6-
       the estate. Nocita, 914 S.W.2d at 358-59. The trial court found that the Parentage Act did not
       bar Anthony from seeking to establish paternity. Id. at 358. The supreme court affirmed,
       reasoning that the legislature passed the Parentage Act without conforming it to the preexisting
       Missouri Probate Code and that therefore it did not intend to make the Parentage Act the
       exclusive means to establish paternity for purposes of probate. Id. at 359. The supreme court
       relied on the plain language of the Probate Code, which provided that Anthony had six months
       from the start of probate to establish paternity for purposes of intestate succession. Id.
¶ 26       Finally, Boguslaw directs us to Lewis v. Schneider, 890 P.2d 148 (Colo. App. 1994),
       arguing again that the similar fact pattern demonstrates that the Parentage Act’s limitations
       periods should not control in this case. In Lewis, Charles Schneider died intestate. Id. at 149.
       Before Charles’s death, he acknowledged that he was Connie Lewis’s biological father.
       Connie’s parents, Vincent and Dorothy Macrander, also acknowledged his paternity, and DNA
       tests performed after his death confirmed it. Id. Connie filed a petition to declare herself
       Charles’s heir, and the trial court held that she was entitled to inherit as an heir. Id. On appeal,
       the estate argued that the trial court erred in allowing Connie to establish paternity outside the
       limitations period of Colorado’s Parentage Act (Colo. Rev. Stat. § 19-4-107(1)(b) (1993)).
       Lewis, 890 P.2d at 150. In particular, the estate argued that Connie had been required to
       demonstrate, within five years of being born, that Vincent was not her biological father. The
       appellate court was unpersuaded, reasoning in pertinent part that the specific provision of the
       Colorado Probate Code controlled, not the more general provision of the Parentage Act. Id. at
       150-51. In particular, section 15-11-109 of the Probate Code allowed a child born out of
       wedlock to establish paternity after the death of the father. Id. at 151.
¶ 27       Joanna responds that the Parentage Act is the appropriate statutory mechanism for
       determining parentage, including during probate. In Poole, the Illinois Supreme Court looked
       to the Parentage Act to establish whether there was a parent-child relationship between the
       petitioner and a stillborn child, for purposes of determining whether the petitioner had priority
       under the Probate Act to serve as administrator of the child’s estate. Poole, 207 Ill. 2d at 404.
       The supreme court reasoned that the Probate Act did not define the term “parents” or provide a
       way to determine who was a legal parent of a child, and it therefore turned to the Parentage Act
       for guidance. Id. at 403. It explained that the Parentage Act applied to “any civil action *** if
       parentage is at issue.” Id. Joanna contends that Boguslaw’s interpretation—that Poole
       authorized only DNA testing under the Parentage Act in probate proceedings but excluded its
       other provisions, such as limitations periods—is unfounded. The Poole court applied the
       Parentage Act to determine the parent-child relationship, and the right to inherit under the
       Probate Act derived from that relationship.
¶ 28       Joanna continues that, pursuant to section 205(b) of the Parentage Act, Boguslaw is
       time-barred from challenging her parent-child relationship with Christopher. Christopher was
       her presumed father, and therefore, pursuant to section 205(b), Boguslaw had two years from
       the time he knew or should have known the relevant facts to initiate an action to declare the
       nonexistence of the parent-child relationship.3 Section 205(b) also imposed an absolute time
       bar to such an action after Joanna reached age 18. Joanna stresses that Christopher never


          3
            Joanna acknowledges a “minor exception outlined in 750 ILCS [46/]608(b)” to section 205(b)’s
       limitations period.

                                                    -7-
       sought to adjudicate paternity during his lifetime, which speaks to his intent and to his
       relationship with her.
¶ 29       Joanna also disagrees that applying the Parentage Act would lead to the absurd result of
       determining Christopher’s heirs before his death. Rather, she argues, a living person has no
       heirs and Joanna’s status as Christopher’s daughter did not confer her status as his heir until
       after his death. Had she predeceased Christopher, she would not have been his heir, and any
       share of the estate she would have been entitled to would have flowed to Christopher’s living
       heirs according to the Probate Act. Any concern that a child would be unable to assert her
       status as an heir is unfounded, because section 607 of the Parentage Act allows a child to
       adjudicate parentage without any time limitation. Further, Joanna argues that any limitations
       period arising under the Parentage Act does not nullify section 5-3(a) of the Probate Act.
       Section 5-3(a) is not a statute of limitations; it merely allows a court to declare heirship at any
       point in the administration of an estate. See 755 ILCS 5/5-3(a) (West 2016).
¶ 30       Turning to Boguslaw’s foreign case law, Joanna argues that it does not support a holding
       that the Parentage Act’s limitations periods are inapplicable here. Rather, those cases
       addressed attempts to establish parentage during probate, whereas here Boguslaw attempted to
       disestablish parentage. Addressing the holding in Wingate, Joanna directs us to In re Trust
       Created by Agreement Dated December 20, 1961, 765 A.2d 746 (N.J. 2001). There, the New
       Jersey Supreme Court clarified that Wingate, along with the New Jersey Parentage Act and
       Probate Code, “apply principally to parties seeking to establish or confirm their parentage, as
       opposed to those seeking to defeat the established parentage of others.” Id. at 755. The court
       explicitly rejected the proposition that, because a potential heir could contest a will or trust
       during a probate proceeding, a third party could collaterally attack a parentage adjudication
       made prior to probate. Id. at 754. Joanna argues that Lewis and Nocita likewise fall into this
       distinguishable fact pattern of a third party attacking parentage, as opposed to a potential heir
       seeking to establish parentage.
¶ 31       Joanna instead directs us to case law from Nevada and Minnesota, where those states
       applied their respective parentage acts in probate proceedings. In In re Estate of Murray, 344
       P.3d 419, 420 (Nev. 2015), Robert Murray died intestate. Robert was survived by two siblings
       and by Joyce Slaughter, who sought to establish that she was his daughter. Id. When Joyce was
       born, Robert was 17 years old and he was unable to marry Joyce’s mother without parental
       consent. He did not marry her mother until he was 19. Id. Robert never formally established
       paternity of Joyce nor challenged his status as her father. Id. Robert’s obituary identified Joyce
       as his sole child, and she arranged and paid for his funeral services. Id. A few months after
       Robert’s death, his siblings filed a petition for appointment as special administrators of his
       estate. Id. Their petition identified Joyce as Robert’s “stepdaughter.” Id. Joyce challenged their
       appointments, and the trial court found that she was entitled to administer Robert’s estate. Id. at
       421. On appeal, the Nevada Supreme Court affirmed, holding that the siblings lacked standing
       and were time-barred from challenging Joyce’s parentage under the Nevada Parentage Act. Id.
       at 424. It reasoned that the legislature, by failing to adopt any independent means for
       determining parentage for inheritance purposes, intended the Nevada Parentage Act to apply.
       Id. at 422-23. Joanna argues that Murray is analogous to this case because it addressed a
       similar factual scenario under a similar statutory framework.
¶ 32       Moving to Minnesota, Joanna cites In re Estate of Jotham, 722 N.W.2d 447 (Minn. 2006),
       arguing that its facts are “strikingly similar to the present case.” In Jotham, the decedent,

                                                    -8-
       Leonard Jotham, married Margaret Jotham in 1942. Id. at 449. Margaret had a child, Diann
       Nelson, during the marriage. Shortly thereafter, Leonard divorced Margaret, and 279 days
       after the judgment of divorce, Margaret gave birth to Sandra Barnett. Id. Leonard died
       intestate, and Margaret sought appointment as the administrator of his estate, designating
       Diann and Sandra as his daughters. Id. Diann objected to the petition, arguing that Leonard was
       not Sandra’s father. Id. The trial court concluded that Leonard was Sandra’s father under the
       Minnesota Parentage Act (Minn. Stat. § 257.51 et seq. (2004)) because she was born within
       280 days of his divorce. Jotham, 722 N.W.2d at 450. The appellate court reversed, holding that
       Diann could offer evidence to rebut the presumption of parentage, because the action was a
       probate proceeding and therefore the limitations period of the Minnesota Parentage Act did not
       apply. Id.
¶ 33       The Minnesota Supreme Court reversed the appellate court, holding that the limitations
       period of the Minnesota Parentage Act applied in the probate proceeding. Id. at 453-54.
       Section 257.55 of the Minnesota Parentage Act (Minn. Stat. § 257.55 (2004)) created a
       presumption that a man was the biological father of a child born to the man’s former wife
       within 280 days of the end of the marriage. The presumption could be challenged under the
       Minnesota Parentage Act, but only within a specified period. Jotham, 722 N.W.2d at 451. The
       court clarified:
               “When a party benefits from a Parentage Act presumption of paternity and relies on
               that presumption to establish paternity in a probate proceeding, the party has chosen to
               establish paternity under the Parentage Act, as expressly authorized by the Probate
               Code. [Citation.] In such a situation, the provisions of the Parentage Act must apply in
               their entirety.” Id. at 452.
       Sandra benefited from a paternity presumption, and the court therefore held that, for intestacy
       purposes, paternity had to be determined in accordance with the Minnesota Parentage Act. Id.
       at 454.
¶ 34       We agree with Joanna and answer the first certified question as follows: The Parentage
       Act’s limitations on declaring the nonexistence of a parent-child relationship 4 apply in a
       probate proceeding to determine heirship where a party is seeking to declare the nonexistence
       of the decedent’s parent-child relationship with his presumed child.
¶ 35       We first note that the Probate Act does not speak to the determination of parentage. Rather,
       section 5-3(a) of the Probate Act provides that trial courts may ascertain and declare heirship
       “of any decedent *** at any time during the administration of the estate.” 755 ILCS 5/5-3(a)
       (West 2016). Contrary to Boguslaw’s argument, this general power to ascertain heirship does
       not impose a limitations period on determining parentage in a probate proceeding, and our
       answer does not nullify section 5-3(a). The rest of the section is concerned with how, not when,
       to establish heirship (see 755 ILCS 5/5-3(b) (West 2016) (heirship may be ascertained from
       affidavit, evidence in narrative form, or questions and answers reduced to writing)).
¶ 36       In order to determine parentage under the Probate Act, our supreme court has looked to the
       Parentage Act for guidance. See Poole, 207 Ill. 2d at 403. In Poole, petitioner Randy Poole had
       been living with Christina Clausen. Id. at 394. Randy and Christina were in a conjugal
       relationship, but they never married. Id. at 395. Christina became pregnant during their
       relationship, and, about eight months into her pregnancy, she died in an automobile accident.
          4
           See 750 ILCS 46/205 (West Supp. 2015).

                                                    -9-
       Id. Doctors performed a Caesarian section to deliver the stillborn fetus, Madison Poole, and the
       parties did not dispute that Madison survived Christina. Id.
¶ 37       Respondent Debra Clausen, Christina’s mother, filed a petition for letters of administration
       for Madison’s estate, and the trial court granted her petition. Id. The court identified Madison’s
       heirs as her maternal grandparents, which included Debra. Randy thereafter filed a petition to
       revoke the letters of administration, asserting that he was Madison’s biological father and, as
       such, was entitled to priority in the granting of letters of administration. Id. at 396. The court
       dismissed Randy’s petition, based on a lack of standing. Id. at 397. The appellate court
       reversed, holding that Randy had standing. Id. at 398.
¶ 38       The supreme court affirmed the appellate court, holding that Randy was entitled to a
       hearing to establish parentage of Madison. Id. at 407. The question before the court was who
       had legal precedence to act as the administrator of Madison’s estate. To answer that question,
       the court began by citing section 9-3 of the Probate Act, which listed persons entitled to
       preference in obtaining letters. Id. at 401. Madison had no surviving spouse or descendants,
       and therefore under the Probate Act her “parents” were next in line to act as administrators. Id.
       However, the Probate Act did not define the term “parents.” Id. at 403. In order to define the
       term “parents,” the court turned to the Parentage Act, believing “that the question regarding the
       order of preference for the administration of this estate presents [parentage] as an issue *** and
       that the Parentage Act is the statutory mechanism that serves to legally establish parent and
       child relationships in Illinois.” Id. at 404. It was therefore necessary to remand for a hearing in
       which Randy could petition to establish his paternity of Madison pursuant to the Parentage
       Act. Id. at 406. At the hearing, Randy would be free to adduce evidence to establish paternity,
       and DNA testing would be available since tissue samples were preserved in the case. Id. at 407.
       If he were able to establish paternity, he would take precedence over Debra to administer
       Madison’s estate. Id.
¶ 39       We believe that Poole clearly establishes that, when a parentage issue arises in a probate
       proceeding, we may look to the Parentage Act for guidance. Here, parentage is the primary
       issue in the first certified question, specifically, what limitations periods apply in a challenge to
       presumed parentage during a probate proceeding. As preference for letters of administration
       was the context for the parentage issue in Poole, heirship is the context for the parentage issue
       here. Also as in Poole, the Probate Act’s rules for descent and distribution do not define the
       parent-child relationship or provide a mechanism for challenging it.
¶ 40       We note that our reading of Poole is consonant with the language of the Parentage Act
       itself. The Parentage Act applies “to determination of parentage in this State” (750 ILCS
       46/104(a) (West Supp. 2015)), and a “parent-child relationship established under this Act
       applies for all purposes, except as otherwise specifically provide by other law of this State”
       (750 ILCS 46/203 (West Supp. 2015)). The Parentage Act specifically provides that, “[i]n a
       civil action not brought under this Act, the provisions of this Act shall apply if parentage is at
       issue.” 750 ILCS 46/603 (West Supp. 2015).
¶ 41       We are not persuaded by Boguslaw’s foreign case law. Joanna is correct that Wingate,
       Nocita, and Lewis are distinguishable. Each of those cases addressed a situation where the
       child sought to establish paternity, whereas here the administrator of the estate seeks to
       disestablish paternity. The New Jersey Supreme Court clarified that its holding in Wingate
       applied “principally to parties seeking to establish parentage or confirm their parentage, as
       opposed to those seeking to defeat the established parentage of others.” In re Trust Created by

                                                    - 10 -
       Agreement Dated December 20, 1961, 765 A.2d at 755. Moreover, Missouri’s and Colorado’s
       respective probate codes had applicable provisions. In Nocita, the Missouri Probate Code
       specifically permitted a claimant six months from the start of probate to establish paternity.
       Nocita, 914 S.W.2d at 359. And in Lewis, the court found that the more specific provision of
       the Colorado Probate Code, which allowed a child born out of wedlock to establish paternity
       after the father’s death, controlled over the more general limitations of the Colorado Parentage
       Act. Lewis, 890 P.2d at 150-51.
¶ 42       On the other hand, the question before us is similar to those posed in Murray and Jotham.
       In Murray, the Nevada Supreme Court addressed the decedent’s siblings’ challenge during
       probate to the paternity of the decedent’s daughter. Murray, 344 P.3d at 420. The Nevada
       Probate Code did not provide guidance on who was a “child” for purposes of intestate
       succession, and therefore the court turned to the Nevada Parentage Act, which “applied to
       determine legal parentage.” (Internal quotation marks omitted.) Id. at 421. The Nevada
       Supreme Court reasoned that the legislature, by failing to provide any independent means of
       determining parentage for inheritance purposes, intended Nevada’s Parentage Act to apply in
       probate proceedings. Id. at 422. The court was “not persuaded that the manner in which a
       child’s paternity is determined should change simply because a party is involved in a probate
       dispute instead of a custody or support dispute.” Id. Similarly, here, Boguslaw is challenging
       the decedent’s paternity of his daughter during a probate proceeding, and the Probate Act does
       not provide any independent means to determine parentage. Murray is consistent with our
       supreme court’s holding in Poole, which directs us to the Parentage Act for guidance when the
       Probate Act is silent on an issue of parentage.
¶ 43       In Jotham, the Minnesota Supreme Court also entertained a challenge to parentage during
       probate. The pertinent issue before the court was whether the three-year limitations period
       under the Minnesota Parentage Act applied in a probate proceeding where a party was
       attempting to rebut a presumption of parentage for intestacy purposes. Jotham, 722 N.W.2d at
       452. The court held that the limitations period under the Minnesota Parentage Act applied. Id.
       at 453-54. The court reasoned that, when a party benefits from a presumption of paternity
       under the Minnesota Parentage Act and relies on that presumption in a probate proceeding, the
       Parentage Act must apply in its entirety. Id. at 452. The court distinguished between
       individuals seeking to establish paternity and those contesting the paternity of another. Id. at
       453. The Minnesota Parentage Act’s limitations periods for actions to declare the nonexistence
       of a presumed parent-child relationship were shorter than those for actions to declare such an
       existence, and this evinced “a policy favoring the establishment of parent-child relationships.”
       Id. This policy bolstered the court’s conclusion that paternity must be determined in
       accordance with the Minnesota Parentage Act. Id. at 453-54. Similarly, here, Joanna benefits
       from the presumption of paternity under the Parentage Act, and she faced a petition to declare
       the nonexistence of her parent-child relationship with Christopher. Like the statute in
       Minnesota, the Parentage Act imposes stricter limitations on challenges to an existing
       parent-child relationship than on actions to establish parentage. Compare 750 ILCS 46/607
       (West Supp. 2015) (providing no limitation on a proceeding to adjudicate parentage of a child
       without any presumed, acknowledged, or adjudicated parent), with 750 ILCS 46/608(b) (West
       Supp. 2015) (limiting who may seek to declare the nonexistence of a presumed parent-child
       relationship and requiring findings by the court before the proceeding may commence) and



                                                  - 11 -
       750 ILCS 46/205(b) (West Supp. 2015) (limiting when the child, birth mother, or presumed
       parent may bring an action to declare the nonexistence of a parent-child relationship).
¶ 44       Accordingly, our conclusion that the Parentage Act applies is consistent with Joanna’s
       persuasive case law, with Poole, and with the plain language of the Parentage Act. The
       applicable limitations periods include the time during which a presumed parent may rebut the
       presumption of parentage (750 ILCS 46/205(b) (West Supp. 2015)) and the time during which
       certain persons may maintain a proceeding to adjudicate parentage (750 ILCS 46/602, 607,
       608, 609 (West Supp. 2015)). Whether the Parentage Act’s limitations periods bar Boguslaw’s
       petition is entangled with the issue of standing, which we address infra.
¶ 45       Finally, we reject Boguslaw’s argument that our interpretation leads to the absurd result of
       determining heirship before the decedent’s death. Although living persons have children,
       living persons have no heirs. Dempsey v. Dempsey, 342 Ill. App. 3d 969, 974 (2003). Heirship
       can be determined only after death, and a child, presumed or otherwise, must survive the
       decedent in order to be an heir. See Morris v. William L. Dawson Nursing Center, Inc., 187 Ill.
       2d 494, 497-98 (1999) (under the Probate Act, “the estate of a decedent leaving no surviving
       spouse but who is survived by descendants is distributed among those descendants
       per stirpes”).

¶ 46                                   B. Second Question: Standing
¶ 47        Boguslaw argues that he, as the administrator of Christopher’s estate, has standing to
       maintain an action to adjudicate the nonexistence of a parent-child relationship between
       Christopher and Joanna. He argues that, because he has standing to petition the court to
       determine heirship, he concomitantly has standing to challenge parentage. He cites Kaull v.
       Kaull, 2014 IL App (2d) 130175, to argue that he specifically has standing to pursue DNA
       testing. In Kaull, the respondent refused to submit a DNA sample that the trial court ordered
       pursuant to Illinois Supreme Court Rule 215 (eff. Mar. 28, 2011). Kaull, 2014 IL App (2d)
       130175, ¶ 1. The DNA sample was ordered in an effort to identify beneficiaries of a trust. Id.
       The respondent argued, in part, that Rule 215 was unconstitutional and that the Parentage Act
       controlled to the exclusion of Rule 215. Id. We held that the respondent forfeited his Parentage
       Act argument and that, regardless, if the Parentage Act conflicted with the supreme court rule
       over who may be ordered to submit to a DNA test in a trust case to determine beneficiaries, the
       supreme court rule controlled. Id. ¶¶ 76, 94. Accordingly, we affirmed the trial court’s order
       for a DNA test. Id. ¶ 94.
¶ 48        Joanna responds that, although Boguslaw insists that he is merely determining heirship, he
       is in fact attempting to override the presumption of parentage established under the Parentage
       Act. She argues that he cannot circumvent the Parentage Act, which explicitly states that, “[i]n
       a civil action not brought under this Act, the provisions of this Act shall apply if parentage is at
       issue.” 750 ILCS 46/603 (West Supp. 2015). She continues that Boguslaw’s standing is limited
       by section 205(a), which enumerates those individuals who may challenge the presumption of
       parentage. 750 ILCS 46/205(a) (West Supp. 2015). Under the plain language of section 205(a),
       only three people have standing to challenge parentage in this case: Joanna, as the child; Ilona,
       as the birth mother; and Christopher, as the presumed parent. She argues that, because
       Boguslaw is not one of those individuals, he cannot challenge parentage. She continues that
       nothing in the Parentage Act prohibits its application in a probate proceeding, and, in fact,
       certain provisions suggest its application. See 750 ILCS 46/604 (West Supp. 2015) (if the

                                                    - 12 -
       presumed father is deceased, venue for a proceeding to adjudicate parentage is appropriate in
       any county in which a proceeding for probate or administration of the presumed father’s estate
       is or could be commenced).
¶ 49       Joanna continues that, although Boguslaw failed to present “maybe his best argument for
       standing” pursuant to section 602 of the Parentage Act, such an argument still falls short.
       Although Boguslaw could argue that he has standing pursuant to section 602(j) (750 ILCS
       46/602(j) (West Supp. 2015)), standing under section 602 is limited by section 608 (750 ILCS
       46/608 (West Supp. 2015)). Specifically, Joanna argues that section 608(b) strictly limits who
       may maintain a proceeding to declare the nonexistence of a parent-child relationship between a
       child and the child’s presumed father. She argues that the only person who could commence
       such a proceeding was Christopher.
¶ 50       We agree with Joanna insofar as Boguslaw conflates a determination of heirship with an
       effort to declare the nonexistence of a parent-child relationship. We reject Boguslaw’s
       repeated attempts to frame the proceeding as simply a determination of heirship—his petition
       for heirship turns on his argument that Christopher was not Joanna’s father, and his argument
       improperly elevates form over substance. We also reject Boguslaw’s argument that he has
       standing simply by virtue of his appointment as administrator under the Probate Act. We have
       already concluded that the Parentage Act’s limitations apply, and these include section 602’s
       standing provisions. Furthermore, we find Kaull inapplicable. Kaull addressed the context of
       trust administration, not the Probate Act; it considered the application of a supreme court rule
       that is not raised here; and, importantly, DNA testing was sought not to declare the
       nonexistence of a parent-child relationship, but instead to determine whether another person
       also had a parent-child relationship with the father. Kaull, 2014 IL App (2d) 1301475, ¶¶ 3-20.
¶ 51       Nevertheless, we do not believe that the provisions of the Parentage Act provide a simple
       yes or no answer to the second certified question. Rather, as we explain, standing is contingent
       upon findings that the trial court in this case has not yet made.
¶ 52       First, Boguslaw’s standing as the administrator of the estate must derive from section
       602(j) of the Parentage Act (750 ILCS 46/602(j) (West Supp. 2015)). Section 602(j) permits a
       proceeding to be maintained by “a representative authorized by law to act for an individual
       who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated,
       or a minor.” Id. In other words, section 602(j) puts a legal representative in the shoes of a
       person who could seek to adjudicate parentage but for being deceased, incapacitated, or a
       minor. Pursuant to section 602(d), “a man presumed or alleging himself to be the parent of the
       child” also has standing. 750 ILCS 46/602(d) (West Supp. 2015). Therefore, the administrator
       of an estate (Boguslaw) has standing if the presumed father (Christopher) could maintain a
       proceeding, absent his death.
¶ 53       Whether a presumed father may challenge parentage is limited by several Parentage Act
       provisions. Although section 205(a) permits a presumed father to file an action to declare the
       nonexistence of the parent-child relationship (750 ILCS 46/205(a) (West Supp. 2015)), the
       action may not be filed after the child reaches age 18 (750 ILCS 46/205(b) (West Supp. 2015)).
       Absent a more specific provision, section 205 would bar an action by Christopher—and
       therefore also bar an action by Boguslaw—to declare the nonexistence of the parent-child
       relationship, as Joanna is past the age of 18.
¶ 54       On the other hand, section 608(b) applies only to a presumed parent. 750 ILCS 46/608(b)
       (West Supp. 2015) (a proceeding to declare the nonexistence of a parent-child relationship

                                                  - 13 -
       “may be maintained *** by a person described in paragraph (1) through (4) of subsection (a) of
       Section 204 of this Act”). Section 608(b) permits an action to declare the nonexistence of the
       parent-child relationship between a child and the child’s presumed father “at any time,” but
       only after the court determines that “the presumed father and the mother of the child neither
       cohabitated nor engaged in sexual intercourse with each other during the probable time of
       conception.” Id. An adjudication permitted under section 608(b) serves as a rebuttal of
       presumed parentage. 750 ILCS 46/608(c) (West Supp. 2015). By its plain language, section
       608(b) permits a presumed parent to maintain an action to declare the nonexistence of the
       parent-child relationship outside of the limitations period of section 205, contingent upon a
       finding that the presumed father and the child’s mother did not cohabitate and did not have sex
       with each other around the time the child was conceived.
¶ 55       Joanna urges a strict interpretation of section 608(b). She contends that, although section
       608(b) carves out a “safe harbor for presumed parents to challenge parentage at any time,” it
       allows only the presumed parent to maintain the proceeding—not the child, not the child’s
       mother, and not the administrator of the deceased presumed parent’s estate. Rather, she argues,
       the limitations period of section 205 still applies to anyone except the presumed father himself.
¶ 56       We are not persuaded by her argument, in light of section 602(j) (750 ILCS 46/602(j)
       (West Supp. 2015)). As discussed supra, the administrator of an estate, as the deceased’s legal
       representative, stands in the deceased’s shoes. The administrator’s standing is contingent upon
       whether the presumed father, if not deceased (or incapacitated or a minor), could maintain a
       proceeding. Here, Christopher’s standing to maintain a proceeding to declare the nonexistence
       of the parent-child relationship outside of section 205’s limitations period is contingent upon
       satisfaction of section 608(b). In order for Boguslaw to have standing, the court must first find
       that Christopher and Ilona did not cohabitate and did not engage in sexual intercourse around
       the probable time of Joanna’s conception. 750 ILCS 46/608(b) (West Supp. 2015). Absent that
       finding, section 608(b) is inapplicable, and Boguslaw’s challenge to the presumed parent-child
       relationship is time-barred pursuant to section 205.
¶ 57       Accordingly, we cannot provide a general answer to the second certified question.
       Standing under the Parentage Act will turn on the facts of the particular case. Therefore, we
       decline to answer the second question.

¶ 58                                      III. CONCLUSION
¶ 59       We answer the first certified question by concluding that the Parentage Act’s limitations
       periods apply in a probate proceeding where parentage is challenged. We do not answer the
       second question, because standing depends upon a section 608(b) finding. We therefore
       reverse the underlying order and remand to the Du Page County circuit court for further
       proceedings consistent with this opinion.

¶ 60      First certified question answered; second certified question not answered; order reversed
       and cause remanded.




                                                  - 14 -